Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION	
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	     Applicant’s arguments see pages 4-12, filed on 05/10/22, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive.	
3.	With respect to applicant’s remarks regarding rejected claim 1 on pages 4-5, the limitation ““the rising rate is larger than a rising threshold, and the output ratio is larger than a first output threshold and smaller than a third output threshold”, a type of smoke is identified as smoke at the time of flammable fire”, need to be added into the claims in order to be considered.
4.	With respect to applicant’s remarks regarding Claim Objection and Claim Rejected under 112(b) on pages 6-8, the examiner respectfully disagrees.  Current Specification/claims only disclose the uses/functions of the units without explanation/description of the structure of these units.  These units are: an identification unit, an adjustment unit, a fire determination unit, a recording control unit, a defect determination unit, a reporting unit.  In the other words, the written description fails to disclose the corresponding structure, material of the units for performing the entire claimed function and to clearly link the structure, material of these units.
5.	With respect to applicant’s remarks regarding Claim Rejected under 102 on pages 9-11, the examiner respectfully disagrees.  The following dictionary discloses the definition of the wording “a correlation between”:  
        https://www.collinsdictionary.com/dictionary/english/correlation
        A correlation between things is a connection or link between them.
	According to the above definition, Chen clearly teaches the limitation “a correlation between an output ratio of an output value of the first light receiving signal to an output value of the second light receiving signal output from the light receiving unit”, (Abstract, lines 4-9; Column 2, lines 24-29, 63-67; Column 3, lines 19-67; Column 4, lines 32-42; Column 6, lines 20-24, 38-60; Column 7, lines 1-10, 30-50).  
Chen teaches that receiving circuit 8 and control circuit 6 can accurately identify the type of smoke, (column 6, lines 15-24).  In the other words, receiving circuit 8 and control circuit 6 is not different from an identification unit.  
6.           With respect to applicant’s remarks on page 7, “Rising rate = (output value of most recently acquired first light receiving signal)/(output value of first light receiving signal acquired first) — 1 ... Equation (1)” (paragraph [0050]).  This limitation/definition must be added into the claims in order to be considered.  In the other words, without definition in the claims, the wording “Rising rate” is broad and is interpreted as a ratio of the output of the light signals.  

Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Objections
7.        Claims 1-6 are objected because these claims attempt to indirectly define the subject-matter in terms of a result to be achieved, hence stating the underlying problem without providing the technical features needed to achieve such result. In this instance, such a formulation is not allowable because it appears possible to define the subject matter in more concrete terms, viz. in terms of structural features by which the effect is to be achieved. Appropriate correction is required.
              Current claims disclose the uses/functions of the following units without any explanation/description of the structure of these units.  These units are: an identification unit, an adjustment unit, a fire determination unit, a recording control unit, a defect determination unit, a reporting unit, a rising rate.  In the other words, the written description fails to disclose the corresponding structure, material of the units for performing the entire claimed function and to clearly link the structure, material of these units.

           For the of examination, these wordings are interpreted as the following:  
        an identification unit:  any processor, computer, electric circuit.
        a rising rate: according to the current claims, rising rate is interpreted as ratio output value of the light receiving signals, (please see the explanation in paragraph 6 above).
       an adjustment unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can modify any value/parameter/characteristic of an output.
       a fire determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can that can determine fire.
       a recording control unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine result of fire.
      a defect determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine a defect.
       a reporting unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can report, display.
                Appropriate correction is required. 
Claim Rejections - 35 USC § 112
8.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.        Claims 1-6, and current specification disclosed “an identification unit, an adjustment unit, a fire determination unit, a recording control unit, a defect determination unit, a reporting unit”.  However, there is no definition/explanation in the specification for the term for these units.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
10.       For the of examination, these wordings are interpreted as the following:  
        an identification unit:  any processor, computer, electric circuit.
       an adjustment unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can modify any value/parameter/characteristic of an output.
       a fire determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can that can determine fire.
       a recording control unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine result of fire.
      a defect determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine a defect.
       a reporting unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can report, display.

                Appropriate correction is required. 

Claim Rejections - 35 USC § 103
11.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

13.          Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pat. No. 10,769,938).  Hereafter “Chen”.
            Regarding Claim(s) 1, Chen teaches 
            a first light emitting unit that irradiates a detection space located inside or outside the fire detection apparatus with first detection light, (figure 2, 1st signal transmitter 2 is not different from a first light emitting unit, chamber 10 is not different from inside the fire detection apparatus);
            a second light emitting unit that irradiates the detection space, (figure 2, 2nd signal transmitter 3 is not different from a second light emitting unit), with second detection light having a different wavelength from a wavelength of the first detection light, (column 1, lines 55-56, column 2, lines 3-5); 
            a light receiving unit that receives scattered light of the first detection light irradiated from the first light emitting unit due to smoke, (figure 2, signal receiver 1 is not different from a light receiving unit; Column 4, lines 63-67; Column 5, lines 27-32, 44-52), outputs a first light receiving signal according to the received scattered light, (figure 4, Signal receiving circuit 8 outputs receiving signals from first signal transmitting circuit 4 and second signal transmitting circuit 5 to Signal amplification 9), receives scattered light of the second detection light irradiated from the second light emitting unit with respect to smoke, (figure 2, signal receiver 1 is not different from a light receiving unit; Column 4, lines 63-67; Column 5, lines 27-32, 44-52), and outputs a second light receiving signal according to the received scattered light, (figure 4, Signal receiving circuit 8 outputs receiving signals from second signal transmitting circuit 4 to Signal amplification 9; Column 6, lines 15-20.  Note: output from the signal receiver 1 go to signal amplification circuit 9); and  
             an identification unit that identifies a type of smoke present in the detection space (Abstract, lines 9-11; Column 2, lines 33-35; Column 4, lines 6-8, 39-42; Column 6, lines 20-24) on the basis of a correlation between an output ratio of an output value of the first light receiving signal to an output value of the second light receiving signal output from the light receiving unit and a rising rate of the output value of the first light receiving signal or the second light receiving signal, (Abstract, lines 4-9; Column 2, lines 24-29, 63-67; Column 3, lines 19-67; Column 4, lines 32-42;  Column 6, lines 20-24, 38-60; Column 7, lines 1-10, 30-50.  Note: Please see the Objection and 112 Rejection and paragraphs 4-6 above).
Regarding Claim(s) 2, Chen teaches an adjustment unit that adjusts the output value of the first light receiving signal or the output value of the second light receiving signal in accordance with the type of smoke identified by the identification unit; and a fire determination unit that determines presence or absence of the fire on the basis of the output value of the first light receiving signal or the output value of the second light receiving signal adjusted by the adjustment unit, (figure 1, S101; column 1, lines 59-63; Column 2, lines 1-5, 22-35, 61-67; Column 3, lines 1-5.  Note: it is inherent that current detection period of a smoke alarm or a smoke density detection period or a smoke alarm threshold is an output of light receiving signal.  Please see the Objection and 112 Rejection in paragraphs 4-7 above). 
Regarding Claim(s) 3, Chen teaches a fire determination unit that determines presence or absence of the fire; and an adjustment unit that adjusts a determination reference value used for determination by the fire determination unit in accordance with the type of smoke identified by the identification unit, wherein the fire determination unit determines the presence or absence of the fire on the basis of the determination reference value adjusted by the adjustment unit, (figure 1, S103; Abstract; Column 1, lines 49-53; Column 2, lines 1-5, 22-35, 61-67; Column 3, lines 1-5, 43-67; Column4, lines 1-8.  Please see the Objection and 112 Rejection in paragraphs 4-7 above).
Regarding Claim(s) 4, Chen teaches a recording control unit that stores a determination result of the fire determination unit in storage means of the fire detection apparatus as history information, (figure 4, control circuit 6 is not different from a recording control unit; Column 6, lines 5-11).
           Regarding Claim(s) 6, Chen teaches a defect determination unit that determines presence or absence of a defect of the first light emitting unit or the second light emitting unit; and a reporting unit that reports a determination result by the defect determination unit, (Column 5, lines 57-67; Column 6, lines 1-24, 38-67.  Please see the Objection and 112 Rejection in paragraphs 4-7 above).

14.          Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pat. No. 10,769,938) in view of Inoue et al. (U.S. Pat. No. 5,225,810). Hereafter “Chen” and “Inoue”.
             Regarding Claim(s) 5, Chen teaches all the limitations of claim 1 as stated above except for the type of smoke includes smoke at a time of flammable fire, smoke at a time of firewood fire, artificially generated smoke, and steam.  Inoue teaches the type of smoke includes smoke at a time of flammable fire, (Figure 10; Column 3, lines 10-11; Column 4, lines 62-68; Column 5, lines 36-42). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Chen by having the type of smoke includes smoke at a time of flammable fire, smoke at a time of firewood fire, artificially generated smoke, and steam in order to detect a specific type of smoke, (Column 3, lines 10-11; Column 4, lines 62-68; Column 5, lines 36-42).  
Conclusion 
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 8, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877